13‐4846‐cr 
United States v. Allen 
 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                                           

                                          August Term 2014 

              (Argued:           November 4, 2014             Decided:         June 3, 2015) 

                                        Docket No. 13‐4846‐cr 

                                                                           

                                      UNITED STATES OF AMERICA, 
                                                   
                                                     Appellee, 
                                                      
                                                 v. 

                                              GEORGE ALLEN, 
 
                                                          Defendant‐Appellant. 
 
                                                                           

                       ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                                FOR THE DISTRICT OF VERMONT 


Before: 
                               WALKER, LYNCH, and CHIN, Circuit Judges. 
 
                                                                   
                                                       
                  Appeal from a judgment of the United States District Court for the 

District of Vermont (Reiss, C.J.), convicting defendant‐appellant of conspiring to 

set fires on public lands.  Defendant‐appellant contends that (1) the evidence at 

trial was insufficient to support his conviction because the government failed to 

prove a specific intent to set fires on federal property, and (2) the district court 

violated his rights by conducting a jury orientation outside his and his counselʹs 

presence.     

                  AFFIRMED. 
                                              
                                             ____________________________ 
 
                                       WILLIAM B. DARROW, Assistant United States 
                                             Attorney (Gregory L. Waples, Assistant 
                                             United States Attorney, on the brief), for 
                                             Eugenia Cowles, Acting United States 
                                             Attorney for the District of Vermont, 
                                             Burlington, VT, for Appellee. 
                                       
                                      MICHAEL K. BACHRACH, Law Office of Michael K. 
                                            Bachrach, New York, NY, for Defendant‐
                                            Appellant. 
                                      ____________________________ 
                              
CHIN, Circuit Judge: 

                  The town of Wallingford, Vermont lies in the Otter Creek Valley, 

between the Taconic and Green Mountains, at the foot of the Green Mountain 



                                              ‐ 2 ‐ 
 
National Forest (the ʺNational Forestʺ).  The National Forest encompasses some 

400,000 acres of park land offering scenic natural attractions, including access to 

the Appalachian Trail and the Long Trail.  Defendant‐appellant George Allen 

(ʺAllenʺ), a volunteer firefighter and captain at the Wallingford Volunteer Fire 

Department (the ʺWFDʺ), appeals from a judgment entered in the United States 

District Court for the District of Vermont (Reiss, C.J.) on December 3, 2013, 

following a jury trial, convicting him of conspiring to set fires on public lands.  

As the evidence showed at trial, Allen and certain other members of the WFD 

were ʺbored,ʺ and conspired to set fires because it gave them ʺsomething to doʺ ‐‐ 

they would respond to the calls to extinguish the fires.  

             On appeal, Allen contends that (1) the evidence at trial was 

insufficient to convict him of conspiracy to set fires on public lands, in violation 

of 18 U.S.C. §§ 371 and 1855, because the government failed to prove a specific 

intent to set fires on federal property, and (2) the district court violated his right 

to be present under Rule 43(a) of the Federal Rules of Criminal Procedure and 

the Due Process Clause by conducting a jury orientation outside his and his 

counselʹs presence.   

             We affirm. 



                                          ‐ 3 ‐ 
 
                           STATEMENT OF THE CASE 

A.    The Facts 

             Because Allen challenges the sufficiency of the evidence to support 

his conviction, ʺwe view the evidence in the light most favorable to the 

government, drawing all inferences in the governmentʹs favor and deferring to 

the juryʹs assessments of the witnessesʹ credibility.ʺ  United States v. Hawkins, 547 

F.3d 66, 70 (2d Cir. 2008) (internal quotation marks omitted).   

             In 2008, Allen was a volunteer captain in the WFD with a day job at 

an automotive tire shop in Rutland, Vermont.  His brother, Jeff Allen, was 

Assistant Chief of the WFD, and their father, Warren Allen, was the Chief.  A 

clique within the ʺAllen Hose Company,ʺ as it was sometimes referred to at the 

time, had been causing problems within the WFD, with Allen and some of the 

younger line firefighters ʺfreelancingʺ at the scene of fires, deviating from 

standard protocol, disrespecting officers, and throwing ʺtemper tantrums.ʺ  S. 

App. at 111‐12, 153. 

             Between January and May of 2008, a number of WFD firefighters 

became suspicious of the frequency and pattern of calls.  There were twenty‐four 

brush grass fires during a period when there might ordinarily be just one or two.  



                                         ‐ 4 ‐ 
 
Additionally, the fires occurred during damp weather that would not ordinarily 

be conducive to wildland fires; they were not near roads, where a stray cigarette 

or other human intervention might have been the cause; certain members of the 

WFD clique, including Allen, were almost always on the team that responded to 

the calls; and members of the clique began boasting that they had the fastest 

response time in the county, and that they were beating everyone else to the 

scene.  

             One of the co‐conspirators, Matt Burnham, looked up to the Allen 

brothers and joined the WFD as a junior firefighter at the age of fourteen.  He 

was eighteen or nineteen years old, and already a senior firefighter, when he 

began setting the fires, admittedly because he was ʺboredʺ and looking for 

ʺsomething to do,ʺ id. at 203, and because it was ʺan adrenaline rush,ʺ id. at 206.  

ʺ[S]tanding around at the fire station it would get mentioned that it would be 

nice to have a fire call.  So we would go out and set a grass fire to get a fire call,ʺ 

he testified.  Id. at 203.  On at least one occasion after setting a fire, Burnham 

called 911 using a fake name.  The emergency signal ‐‐ or ʺtoneʺ ‐‐ would then go 

out, calling up the volunteer firefighters.  Those who knew in advance where and 




                                          ‐ 5 ‐ 
 
when there would be a fire prided themselves on their quick response time.  

Afterwards, Allen would occasionally reward Burnham with cigarettes.  

                Another co‐conspirator, Charlie Woods, joined the WFD junior 

firefighter program when he was fifteen years old, and was seventeen at the time 

of the 2008 fires.  Like Burnham, he looked up to Allen and loved being a 

firefighter.  Woods testified that in early 2008 ʺit seemed like forever that [they] 

hadnʹt had a fire call or anything.  And it was mainly like kind of getting boring.ʺ  

Id. at 368.  Woods, Burnham, Allen, and Allenʹs girlfriend decided to start a 

couple fires, but ʺit got out of control.ʺ  Id.  According to Woods, during the 

period in question he would occasionally get text messages from Allen, or Allenʹs 

girlfriend, saying that they were bored at work and did not want to be there.  

Burnham or Woods would start a fire and then go to Rutland or back to their 

houses to wait.  After the tone went out calling up volunteer firefighters, they 

would occasionally wait another fifteen or twenty minutes before they went to 

the firehouse so that the firefighters who were not involved would not become 

suspicious.  

                Between Burnham and Woods, the firefighters set two fires in 

January 2008 and one fire in March.  Then, in April, they set sixteen fires, 



                                         ‐ 6 ‐ 
 
including one on April 17 on federal land at the Long Trail and Appalachian 

Trail parking lot and trail head.  In May 2008 they set at least four more fires, 

including one on federal land at the National Forest White Rocks picnic area near 

Ice Bed Road.  In April and May of 2008, the National Forest fires were 

investigated by Kim Kinville, a law enforcement officer for the United States 

Forest Service, who at the time had been stationed in the National Forest for 

seventeen years.   

      1.     First Federal Fire 

             On April 17, 2008, Burnham started a brush fire at the Long Trail 

and Appalachian Trail parking area in the National Forest.  At trial, Burnham 

testified that Allen ʺnamed more than one good locationʺ for fires, including 

specifically telling Burnham that the Long Trail parking lot would be a good 

place to start a fire.  Id. at 207.  And so, on April 17, Burnham went up to the 

Long Trail turnaround and set some leaves on fire.  When Burnham was pulling 

out of the parking lot, Allen was pulling in.  They both then returned to their 

respective homes.  Burnham called 911 and reported the fire using a fake name, 




                                         ‐ 7 ‐ 
 
and thereafter Burnham and Allen responded to the fire with other WFD 

firefighters.1   

           2.         Second Federal Fire 

                      Woods testified that in early May 2008 there was discussion with 

Allen and Burnham that the White Rocks parking area was one of the places 

where a fire should be set.  Woods and Burnhamʹs initial attempt at starting a fire 

at White Rocks failed.  The two fires they set simultaneously at the picnic area 

petered out because the grass was too wet, and the fires were too small to 

warrant a call.  But a couple days later, on May 8, Allen texted Woods saying that 

he did not want to be at work.  Woods then went up alone into the woods near 

the White Rocks parking lot.   

                      After successfully setting fire to some leaves, Woods drove to the 

tire shop in Rutland and told Allen that ʺweʹre going to get a fire call and itʹs 

probably going to be at White Rocks.ʺ  Id. at 376.  Woods then went back to 

White Rocks, saw how large and volatile the fire was, and called it in himself 

using his real name because ʺI wanted to pretty much give myself up. . . .  I didnʹt 



                                              
                     A Vermont State Police Arson Unit officer testified at trial that ‐‐ 
                      1

based on the WFDʹs run sheets ‐‐ Allen and Burnham responded to all of the twenty‐
four suspicious fires.   
                                                 ‐ 8 ‐ 
 
want to do it anymore.  I ‐‐ it wasnʹt me.ʺ  Id.  He then left the scene, went to the 

firehouse, and responded to the tone with other firefighters, including Allen.   

              After the fire was extinguished, Burnham, Woods, and Allen rode 

back to the firehouse together in Engine One.  Allen told Burnham and Woods to 

ʺshut our mouths and not talk about it,ʺ and to ʺjust act like we donʹt know what 

happened.ʺ  Id. at 377.  

       3.     Allenʹs Confession 

              On May 20, 2008, in a recorded interview at the WFD with a 

Vermont State Police detective, Allen stated that at times he was a reluctant 

participant, telling Burnham by text that he ʺneed[ed] to stopʺ and that he was an 

ʺidiotʺ for setting the fires.  Id. at 293.  But they continued to set fires, and as 

Allen described it, Burnham and Woods were engaged in something of a ʺpissing 

match.ʺ  Id. at 298.   

              Allen did, however, admit his knowledge of or involvement in as 

many as sixteen of the fires, though he did not concede that he lit any of them 

himself.  Like Burnham and Woods, he was ʺ[b]ored,ʺ and thought ʺthis place, 

[this] town, is pretty boring around here.ʺ  Id. at 282.  With regards to the May 8 

fire at White Rocks, Allen told Detective Williams that Woods ʺset the federal 



                                           ‐ 9 ‐ 
 
fire,ʺ but said that he did not know why Woods did it.  Id. at 298.  And as for the 

April 17 fire, Allen admitted to the detective that he told Burnham to set it near 

the Long Trail parking area, but contended he picked it simply as a random 

location where they likely would not be caught.   

B.    The Proceedings Below 

                In an indictment filed on September 19, 2012, Allen was charged 

with knowingly and willfully conspiring with other members of the WFD, 

including Burnham and Woods, to willfully set on fire underbrush and grass on 

the public domain, in violation of 18 U.S.C. § 1855.   

                At a pre‐trial conference on June 24, 2013, with Allen in attendance, 

Chief Judge Reiss reviewed with the parties her trial practices, including jury 

orientation and selection.  ʺYou are welcome to attend jury orientation,ʺ she told 

the parties.  ʺIt will be the morning of the jury draw.  You do not have to, but I 

donʹt see any reasons why you shouldnʹt be present if you want to.ʺ  Id. at 8.  On 

July 22, 2013, on the morning of the jury draw, Chief Judge Reiss conducted the 

jury orientation, without Allen or either counsel present.  Trial commenced that 

afternoon.   




                                          ‐ 10 ‐ 
 
             The governmentʹs case‐in‐chief involved nine witnesses, including 

two WFD officers; a United States Forest Service law enforcement officer; Allenʹs 

co‐conspirators at the WFD, Burnham and Woods, who testified that Allen 

encouraged and directed them to set the fires and suggested locations; a Vermont 

State Police detective, who introduced Allenʹs recorded admission that he 

directed Burnham to set the first National Forest fire; the Wallingford fire 

warden, who testified that the WFD failed to report any of the twenty‐four fires 

in question, despite a legal requirement to do so; and two witnesses who 

introduced cell phone evidence showing a heavy volume of communications 

between Allen and Burnham during the first National Forest fire.   

             After the government rested, the defense moved for a judgment of 

acquittal on the grounds that there was insufficient evidence of Allenʹs 

intentional involvement in the federal fires.  The district court denied the motion.  

Allen did not call any witnesses.  The jury delivered a guilty verdict on July 24, 

2013, just two days after the trial commenced.  On December 2, 2013, the district 

court sentenced Allen principally to a term of thirteen monthsʹ incarceration.   

             This appeal followed. 

              



                                        ‐ 11 ‐ 
 
                                    DISCUSSION 

             Two issues are presented: (a) the sufficiency of the evidence of a 

conspiracy to set fire to public lands, and (b) the propriety of the jury orientation 

conducted by the district court outside the presence of Allen and his counsel.   

A.    Sufficiency of the Evidence 

             We review claims of insufficient evidence de novo, United States v. 

Geibel, 369 F.3d 682, 689 (2d Cir. 2004), and will affirm if ʺany rational trier of fact 

could have found the essential elements of the crime beyond a reasonable 

doubt,ʺ United States v. Jones, 393 F.3d 107, 111 (2d Cir. 2004) (internal quotation 

marks omitted).  ʺA defendant bears a heavy burden in seeking to overturn a 

conviction on grounds that the evidence was insufficient.ʺ  United States v. 

Aleskerova, 300 F.3d 286, 292 (2d Cir. 2002) (internal quotation marks omitted). 

             Here, Allenʹs sufficiency argument turns primarily on a question of 

law.  He argues that there was insufficient evidence to support his conviction for 

conspiracy to set fire to public lands because of the absence of evidence of 

specific intent to set fire to federal lands.  Allen contends that 18 U.S.C. § 1855 

requires knowledge that the lands to be set ablaze are federal, and that 

conspiracy to violate § 1855 requires the same.  We hold, to the contrary, that 



                                         ‐ 12 ‐ 
 
specific knowledge of federal ownership is not required, either for the 

substantive statute or for conspiracy to violate the substantive statute.        

              The principal question presented is whether a violation of § 1855 

requires that the defendant know that the land is federal land.  The statute 

provides in pertinent part: 

              Whoever, willfully and without authority, sets on fire 
              any timber, underbrush, or grass or other inflammable 
              material upon the public domain or upon any lands 
              owned or leased by or under the partial, concurrent, or 
              exclusive jurisdiction of the United States . . . shall be 
              fined under this title or imprisoned not more than five 
              years, or both. 
 
18 U.S.C. § 1855.  We must decide whether the element of intent embodied in the 

word ʺwillfullyʺ includes not only the defendantʹs setting on fire of timber, 

underbrush, or grass, but also the defendantʹs knowledge that the lands are 

federal.  In deciding this question of first impression we look to the language of 

the statute, see Lamie v. U.S. Trustee, 540 U.S. 526, 534 (2004), the intent of 

Congress as expressed in the legislative history, see United States v. Dauray, 215 

F.3d 257, 264 (2d Cir. 2000), and cases involving the interpretation of this and 

similar statutes.  




                                          ‐ 13 ‐ 
 
                      The issue is whether the phrase ʺwillfully and without authorityʺ 

modifies just the act of setting a fire, or whether it reaches more broadly to 

require that the defendant ʺwillfully and without authorityʺ set the fire knowing 

it to be ʺupon the public domain or upon any lands owned or leased by or under 

the partial, concurrent, or exclusive jurisdiction of the United States.ʺ  18 U.S.C. § 

1855.  While it is clear that the fire must be set on federal lands to invoke federal 

jurisdiction, we must decide whether the defendant must know or intend that 

the fire be set on federal lands. 

                      Though the statute has been amended several times since it was 

enacted in 1897,2 the record is silent as to Congressʹs precise intent in creating a 

federal crime corresponding to a pre‐existing common‐law prohibition.  See, e.g., 

Phillips v. State, 19 Tex. 158 (1857); Jay P. Kinney, The Essentials of American Timber 

Law § 101 at 127‐28 (1917).  It is clear enough, though, that Congress generally 

intended ʺto prevent forest fires which have been one of the great economic 


                                              
                      See Act of February 24, 1897, ch. 313, 29 Stat. 594 (crime to ʺwillfully 
                      2

and maliciouslyʺ set a fire or ʺcarelessly or negligentlyʺ leave one to burn unattended); 
Act of May 5, 1900, 31 Stat. 169 (amended, omitting words ʺcarelessly or negligentlyʺ); 
Act of March 4, 1909, 35 Stat. 1088, 1098 (amended, omitting word ʺmaliciouslyʺ); see 
also Act of June 25, 1910, 36 Stat. 855, 857 (amended, applying also to Indian tribal lands 
or Indian allotments while held under restricted or trust patents); Act of November 5, 
1941, 55 Stat. 763 (amended, adding ʺand without authorityʺ); Act of June 25, 1948, ch. 
645, 62 Stat. 788 (current version at 18 U.S.C. § 1855).  
                                                 ‐ 14 ‐ 
 
misfortunes of the country.ʺ  United States v. Alford, 274 U.S. 264, 267 (1927) 

(interpreting a related statute, Act of June 25, 1910, ch. 431, 36 Stat. 855, that 

prohibited building a fire in or near any forest and failing to totally extinguish it); 

see also United States v. Hacker, 73 F. 292, 295 (S.D. Cal. 1896) (ʺThe policy of the 

government in [making it a misdemeanor to cut timber on public lands] and 

kindred legislation was to protect the timber on the public domain, except as 

against certain necessary and specified uses in tillage and mining.ʺ).   

             The case law pertaining to the elements of timber crimes is similarly 

thin.  Very few cases have dealt with sufficiency of the evidence for a § 1855 

conviction, see, e.g., United States v. Velte, 331 F.3d 673 (9th Cir. 2003); United States 

v. Abner, 35 F.3d 251 (6th Cir. 1994); United States v. Newman, 6 F.3d 623 (9th Cir. 

1993), and none has clearly addressed the scope of the willfulness requirement.  

Allen relies on the Sixth Circuit case, Abner, to support his assertion that the 

ʺwillfulnessʺ element of § 1855 applies not only to setting the fire, but to doing so 

knowing the lands were federal.   

             In Abner, the defendant set fire to private land, and the fire spread to 

federal land ‐‐ the boundary of which was located anywhere from 300 to 1000 

feet from the fireʹs origin ‐‐ due to the wind and dry conditions.  The government 



                                          ‐ 15 ‐ 
 
asked the jury to infer that Abner ʺknew that the fires which were started on 

private property would spread to public property, that Abner and his cohorts 

willfully started the fires on private property, and that they started the fires on 

private property with the specific intent that they spread onto federal property.ʺ  

Abner, 35 F.3d at 255.  Abner was convicted of a substantive § 1855 offense, and 

the Sixth Circuit reversed on the grounds that no ʺrational jury could convict 

Abner for willfully setting on fire lands owned by the federal government.ʺ  Id.  

             Allenʹs reliance on Abner is misplaced.  The Sixth Circuitʹs analysis 

focused on whether the defendant knew that the fire would likely spread to 

federal land, and the government argued that Abnerʹs willful burning of private 

lands could be used to show an intent to burn federal land.  But in the end, Abner 

is equivocal as to the precise nature of the specific intent that Abner lacked.  

Although the Sixth Circuit emphasized that there was ʺno evidence that Abner 

knew that the area contained government land,ʺ id. at 256, the court adopted the 

enumeration of elements for a § 1855 violation set forth in its unpublished (and 

incongruously‐named) decision in United States v. Rainwater, where it held that 

the government had only to prove ʺ1) that Rainwater burned land owned by the 

United States, 2) that Rainwater did not have authority to set the fire, and 3) that 



                                        ‐ 16 ‐ 
 
Rainwater set the fire willfully.ʺ  No. 92‐5504, 1993 WL 47198, at *2 (6th Cir. Feb. 

23, 1993) (per curiam).3  The elements as stated in Rainwater accord with our 

ultimate holding, that § 1855 requires only ʺthat [the defendant] set the fire 

willfully,ʺ and not that he set fire to land knowing it was federal land.  Id.   

                      We need not decide the exact nature of the intention that Abner 

required, or how we would decide a case like it, because the case is 

distinguishable from ours, and presents a different defense.  Allen argues that he 

intentionally set a fire on land that he did not know was federal land; Abner, in 

contrast, argued that he intentionally set a fire on land that was not federal, and 

had no intent that the fire spread to the land that was part of the federal domain.  

To the extent that the Sixth Circuit held that the government needed to prove an 

intention that the fire spread to land protected by § 1855, that holding provides 

no defense for Allen. 

                      In light of the lack of direct judicial authority on willfulness in  




                                              
                      3In one instance, Abner states the third element differently from 
Rainwater, despite citing to Rainwater for the proposition.  Compare Abner, 35 F.3d at 254 
(the government had to prove that ʺAbner set this land on fire willfullyʺ), with 
Rainwater, 1993 WL 47198, at *2 (the government had to prove that ʺRainwater set the 
fire willfullyʺ).  Because the Abner articulation refers to this ‐‐ the federal ‐‐ land, it is 
more ambiguous than Rainwater on the scope of willfulness.    
                                                  ‐ 17 ‐ 
 
§ 1855 and the paucity of legislative history, we turn for guidance to cases that 

have discussed the federal knowledge requirement with respect to similar 

statutes.   

               A line of cases starting with the Supreme Courtʹs decision in United 

States v. Feola provides strong support for the conclusion that for purposes of 

§ 1855 federal title to the land is merely a jurisdictional prerequisite and that 

knowledge thereof is not an element of the substantive offense.  420 U.S. 671 

(1975).  In Feola, the Supreme Court considered a conviction for conspiracy to 

violate 18 U.S.C. § 111, which prohibits assault on a federal officer.  The Feola 

Court explored whether anti‐federal scienter ‐‐ the Courtʹs term for specific 

knowledge that the victim is a federal officer ‐‐ is required for the substantive 

statute as well as for conspiracy to violate the substantive statute.  The Court 

held that § 111 does not require awareness on the part of the assailant that her 

victim is a federal officer.  The statute exists, the Court concluded, ʺto accord[] 

maximum protection to federal officers . . . . All the statute requires is an intent to 

assault, not an intent to assault a federal officer.ʺ  Feola, 420 U.S. at 684.  The 

Court continued: 

               The situation is not one where legitimate conduct 
               becomes unlawful solely because of the identity of the 

                                          ‐ 18 ‐ 
 
                 individual or agency affected.  In a case of this kind the 
                 offender takes his victim as he finds him.  The concept 
                 of criminal intent does not extend so far as to require 
                 that the actor understand not only the nature of his act 
                 but also its consequence for the choice of a judicial 
                 forum.   
                  
Id. at 685.   

                 In United States v. Yermian, the Supreme Court extended the Feola 

principle to 18 U.S.C. § 1001, which prohibits willfully making false statements to 

federal agents.  468 U.S. 63, 68 (1984) (ʺJurisdictional language need not contain 

the same culpability requirement as other elements of the offense.ʺ).  And in 

United States v. LaPorta, we applied Feola to 18 U.S.C. § 1361, which prohibits 

willful injury or depredation against federal property.  46 F.3d 152, 158 (2d Cir. 

1994) (ʺThe defendants argue that to be convicted of destruction of government 

property . . . the government must show that they knew the government owned 

the property in question.  We find no such scienter requirement under § 1361.ʺ).  

The ʺwillfulnessʺ language in § 1855 fits squarely with our interpretation in 

LaPorta of the ʺwillfulnessʺ language in § 1361. 

                 While the Supreme Court has read ʺsome criminal statutes to 

include broadly applicable scienter requirements, even where the statute by its 

terms does not contain them,ʺ those cases involved statutes that criminalized 

                                            ‐ 19 ‐ 
 
ʺotherwise innocent conduct.ʺ  LaPorta, 46 F.3d at 158 (quoting United States v. X‐

Citement Video, Inc., 513 U.S. 64, 70 (1994) (internal quotation marks omitted)); see 

also Staples v. United States, 511 U.S. 600, 619 (1994); Liparota v. United States, 471 

U.S. 419, 426 (1985); Morissette v. United States, 342 U.S. 246, 271 (1952).  ʺArson is 

hardly ʹotherwise innocent conduct.ʹʺ  LaPorta, 46 F.3d at 158.4  In each of the 

cases cited in LaPorta, the element as to which the Supreme Court implied a 

scienter requirement was not a mere jurisdictional element, but was the very 

element that made the conduct dangerous or criminal.   

             We conclude that § 1855 is more in line with the statutes at issue in 

Feola and its progeny than with the statutes at issue in Morissette and similar 

cases.  Just as the ʺwillfulnessʺ language in § 1361 at issue in LaPorta refers to the 
                                              
             4         Allen points to § 1855ʹs sister statutes, arguing that because they 
require federal scienter, so too does § 1855.  See, e.g., 18 U.S.C. § 1851 (Coal 
Depredations); id. § 1852 (Timber Removed or Transported); id. § 1853 (Trees Cut or 
Injured); id. § 1854 (Trees Boxed for Pitch or Turpentine); id. § 1856 (Fires Left 
Unattended and Unextinguished); id. § 1857 (Fences Destroyed; Livestock Entering); id. 
§ 1858 (Survey Marks Destroyed or Removed); id. § 1859 (Surveys Interrupted); id. 
§ 1860 (Bids at Land Sales); id. § 1861 (Deception of Prospective Purchasers); id. § 1863 
(Trespass on National Forest Lands); id. § 1864 (Hazardous or Injurious Devices on 
Federal Lands).  But Allen cites no authority for the proposition that these Chapter 91 
statutes require knowledge that the timber, land, or resources are federal.  Furthermore, 
several of these statutes criminalize ʺotherwise innocent conduct,ʺ and none requires 
ʺwillfulnessʺ except for § 1858, which provides that whoever ʺwillfullyʺ destroys or 
defaces survey marks ʺon any Government line of surveyʺ commits a crime.  No case 
has addressed the federal knowledge requirement for this section, and in any event the 
language in § 1855 accords more squarely with the statute in LaPorta than with § 1858. 
               
                                          ‐ 20 ‐ 
 
depredation of property (not to the federal ownership of the property), the 

ʺwillfulnessʺ language in § 1855 refers to the setting of fires (not to the federal 

ownership of the lands on which they are set).  Hence, we hold that § 1855 does 

not require knowledge that the lands are federal.  

             Allen contends that even if he could have been found guilty of a 

substantive § 1855 offense, there was insufficient evidence to establish a § 371 

conspiracy conviction because he did not willfully enter into an agreement to 

burn federal lands, and, moreover, the object of any conspiracy was not 

specifically to burn federal lands.  This argument fails.  We conclude that 

conspiracy to violate § 1855 requires no greater scienter than the substantive 

crime requires.   

             The general federal conspiracy statute, 18 U.S.C. § 371, prohibits 

ʺtwo or more persons [from] conspir[ing] . . . to commit any offense against the 

United States.ʺ  The elements of a conspiracy under § 371 are: ʺ(1) an agreement 

between two or more persons to commit an unlawful act; (2) knowingly 

engaging in the conspiracy intending to commit those offenses that were the 

objects of the conspiracy; and (3) commission of an ʹovert actʹ by one or more 




                                         ‐ 21 ‐ 
 
members of the conspiracy in furtherance of the conspiracy.ʺ  United States v. 

Reyes, 302 F.3d 48, 53 (2d Cir. 2002).  

             While conspiracy to commit a substantive offense ʺcannot exist 

without at least the degree of criminal intent necessary for the substantive 

offense itself,ʺ Ingram v. United States, 360 U.S. 672, 678 (1959) (internal quotation 

marks omitted), neither does it require a greater degree of criminal intent than 

the substantive statute, Feola, 420 U.S. at 692 (ʺ[W]here a substantive offense 

embodies only a requirement of mens rea as to each of its elements, the general 

federal conspiracy statute requires no more.ʺ).  On this question, the Feola Court 

held that, ʺ[g]iven the level of intent needed to carry out the substantive offense, 

we fail to see how the agreement is any less blameworthy or constitutes less of a 

danger to society solely because the participants are unaware which body of law 

they intend to violate.ʺ  420 U.S. at 694.  Here, the co‐conspirators knew they 

were agreeing to engage intentionally in unlawful conduct.  Whether they 

thought they were agreeing to burn federal lands or non‐federal lands, the law 

does not require that they were aware precisely ʺwhich body of law they 

intend[ed] to violate.ʺ  Id.  Because § 1855 does not require that the defendant 




                                           ‐ 22 ‐ 
 
harbor specific intent to burn federal lands, the § 371 conspiracy offense requires 

no greater mens rea.5   

B.         Right to be Present 

                      Allen contends that the district courtʹs preliminary orientation with 

the jury panel outside his and his counselʹs presence deprived him of his right to 

be present under Rule 43(a) of the Federal Rules of Criminal Procedure and the 

Due Process Clause of the Fifth Amendment.   

                      As noted above, in a pre‐trial conference, the district court informed 

the parties that it would be conducting a ʺjury orientation,ʺ and advised them 

that they were not required to attend, but were welcome to do so.  The district 

court proceeded to describe what it anticipated would take place at the 

orientation: 

                      I think in a criminal case itʹs interesting because in jury 
                      orientation I tell them the defendant is presumed 
                      innocent, he doesn’t have to prove anything, he doesnʹt 
                      have to call any witnesses, he doesnʹt have to testify, he 

                                              
               5      In their briefs on appeal, the parties focus on the legal issue of the 
degree of scienter required for a § 1855 violation.  The government does suggest as a 
factual matter that Allen intended for the fires to be set on lands he knew to be federal.  
The government notes that Allen admitted that he directed Burnham to set the fire near 
the Long Trail and Appalachian Trail parking area on April 17, 2008, and Woods 
testified that Allen instructed him to set the fire near the White Rocks parking area on 
May 8, 2008.  In light of our resolution of the legal issue, we need not decide the factual 
question.     
                                                 ‐ 23 ‐ 
 
             doesnʹt have to cross‐examine witnesses, the burden of 
             proof is on the government, it has to prove guilt beyond 
             a reasonable doubt. 
              
             I tell them that law enforcement officers are not entitled 
             to any greater or lesser credibility because of their status 
             as law enforcement officers. 
 
             And then when we get to jury draw people are saying, 
             well, I donʹt think heʹd be here if he wasnʹt guilty so I 
             know the government would not waste our tax payers[ʹ] 
             [money] if he wasnʹt there, and I certainly would get up 
             and testify and I just canʹt imagine why anybody 
             wouldnʹt testify. 
 
             So you [know that] Iʹve already told them all this and 
             they are already ignoring me.  So itʹs sometimes helpful 
             to see that. 
 
             Also just stressing how important this is and that they 
             are upholding the [C]onstitution and this is what weʹre 
             requiring [of] them.  I go through a long discussion of 
             juror misconduct all the times itʹs happened in my cases 
             and colleaguesʹ cases and what happens when it 
             happens so that they are highly alerted to that issue. 
 
S. App. at 8‐9.  Later in the conference, defense counsel asked for clarification: 
 
             Mr. Furlan: . . . As I understand it Your Honor will do 
             general questions about their, the jurorsʹ qualifications? 
              
             The Court: I wonʹt do, I wonʹt do any questions.  What I 
             will say is to sit on this jury you must do the following: 
             You must reside in the district for at least a year, you 
             must be able to read, fully participate in the trial with or 
             without reasonable accommodation, you must not have 

                                        ‐ 24 ‐ 
 
                a felony, whatever the term is about the felony.  And I 
                read it right from the qualifications.  Anybody whose 
                got a problem with these please raise your hand weʹll 
                give you a piece of paper.  So thatʹs all I do.   
                 
                Mr. Furlan: But no one will be removed at that point? 
                 
                The Court: Right. 
                 
                Mr. Furlan: And then we begin the voir dire and then 
                we do everything after that? 
                 
                The Court: Right. 
         
Id. at 18.   

                The jury orientation took place the morning of the first day of 

trial, and the district court spent over an hour speaking with the potential 

jurors.  Neither the government nor defense counsel attended, nor was 

Allen present.  Although the district court had previously told counsel that 

ʺI wonʹt do any questions,ʺ id., in fact it asked questions of potential jurors 

and answered questions they posed on topics that would have been of 

interest to defense counsel.   

                The district court asked two sets of questions during the 

course of the orientation.  First, the court asked: ʺDo we have anybody 

here who sat on a jury before?  If you would raise your hand?  And how 



                                          ‐ 25 ‐ 
 
was your experience, maʹam?ʺ  App. at 26.  The juror responded that it was 

ʺ[i]nteresting . . . . [I]t was a sense of youʹre the decider of what the 

findings would be.ʺ  Id.  The district court then called on someone else, and 

a second juror responded that ʺ[i]t was very interesting.  I didnʹt expect it 

to end the way it did.ʺ  Id.  Later in the orientation, the district court asked 

a second set of questions:   

             What the attorneys tell you and their statements and 
             their questions are not evidence.  And why do you 
             think that is?  So the attorneys are making opening 
             statements, they are making closing arguments, they are 
             asking questions, why would that not be evidence in the 
             case?  No takers?   
              
Id. at 40.  The district court then answered its own question without 

hearing from jurors. 

             The district court also answered four questions from 

prospective jurors: (1) what happens if the juror knows one of the 

attorneys in the case, (2) what if the juror dislikes how the federal 

government works, (3) whether the jury decides guilt and the sentence or 

just guilt, and (4) how the court addresses situations where ʺstrong 

feelingsʺ arise during deliberations, id. at 67. 




                                          ‐ 26 ‐ 
 
             The district court also discussed a number of issues, including: 

the ʺjigsaw puzzleʺ nature of evidence, id. at 33, evidentiary objections and 

the difference between direct and circumstantial evidence, judging 

credibility, following laws they disagree with, putting aside specialized 

knowledge, the importance of keeping an open mind and problems with 

juror bias, the duty of jurors to deliberate (and not to refuse to deliberate), 

the presumption of innocence, the mechanics of closing arguments, jury 

instructions and deliberation, and juror misconduct.  It also provided a 

preview of issues that would be addressed during the preliminary charge 

to be given to the jury once it was impaneled.  At one point, the district 

court referred to the OJ Simpson case, telling the potential jurors that some 

of them might be thinking, ʺI understand whatever happened in the OJ 

Simpson case is not what weʹre doing here and I can set that aside.ʺ  Id. at 

49.  Later that afternoon, the parties conducted the voir dire as planned, 

the jury was selected, and the government gave its opening statement.         

             Allen contends that the morning orientation crossed the line into 

judge‐conducted voir dire, and that he had a right to be present under Rule 43(a) 

and the Due Process Clause.  Rule 43(a) provides that a defendant in a criminal 



                                         ‐ 27 ‐ 
 
case ʺmust be present at . . . every trial stage, including jury impanelment.ʺ  Fed. 

R. Crim. P. 43(a).  In addition to Rule 43(a), the Due Process Clause ʺrequires a 

criminal defendantʹs presence ʹto the extent that a fair and just hearing would be 

thwarted by his absence, and to that extent only.ʹʺ  United States v. Jones, 381 F.3d 

114, 121 (2d Cir. 2004) (quoting Snyder v. Massachusetts, 291 U.S. 97, 108 (1934)).     

             Allen argues that automatic reversal of the conviction is required 

because his absence from the orientation was a ʺstructural defect.ʺ  Appellantʹs 

Br. 58‐59.  The argument fails.  The Supreme Court has distinguished ʺtrial 

errors,ʺ which are relatively limited in scope and are subject to harmless error 

review, from ʺstructural defects,ʺ which require automatic reversal because they 

ʺaffect [] the framework within which the trial proceeds.ʺ  United States v. 

Feliciano, 223 F.3d 102, 111 (2d Cir. 2000) (alteration in original) (internal 

quotation marks omitted).  We have held that ʺ[e]rrors are properly categorized 

as structural only if they so fundamentally undermine the fairness or the validity 

of the trial that they require voiding its result regardless of identifiable 

prejudice.ʺ  Yarborough v. Keane, 101 F.3d 894, 897 (2d Cir. 1996).  To differentiate 

trial errors from structural defects we look not only at the right violated, but also 

at the context of the violation.  Id. at 898 (ʺ[A] defendantʹs absence from certain 



                                         ‐ 28 ‐ 
 
stages of a criminal proceeding may so undermine the integrity of the trial 

process that the error will necessarily fall within that category of cases requiring 

automatic reversal.ʺ (quoting Hegler v. Borg, 50 F.3d 1472, 1476 (9th Cir. 1995))).   

              Any error here, assuming there was error, did not ʺso fundamentally 

undermine the fairness or the validity of the trialʺ as to require voiding its result.  

Id. at 897.  No prospective jurors were excused in the morning session, and a full 

voir dire was conducted in the afternoon.  Even assuming a violation of the right 

to be present can be structural error in certain circumstances, we cannot conclude 

that the fairness of the trial was fundamentally undermined here.  See Johnson v. 

United States, 520 U.S. 461, 468‐69 (1997) (ʺWe have found structural errors only 

in a very limited class of cases.ʺ).   

              Even absent a finding of structural defect, Allen argues that he had a 

right to be present under Rule 43, that this right was not and could not have been 

knowingly waived, and that this was not harmless error.  This Court addressed a 

pre‐trial ex parte communication between judge and jury in Cohen v. Senkowski, 

290 F.3d 485 (2d Cir. 2002).  There, the trial judge conducted a ʺpre‐screeningʺ of 

prospective jurors, questioning them individually in his chambers on, among 

other things, their prior knowledge of the case from pre‐trial publicity.  Cohenʹs 



                                          ‐ 29 ‐ 
 
counsel was present for the pre‐screening, though Cohen himself was not.  Two 

jurors who indicated during the pre‐screening that they had knowledge of the 

case from media reports were eventually seated on the jury.  Id. at 487.   

             On review of the district courtʹs denial of federal habeas, we held 

that ʺpre‐screening of prospective jurors is a material stage of trial at which the 

defendant has a constitutional right to be present.  Pre‐screening of a jury venire 

is not comparable to [a] brief conference between judge and juror . . . nor a 

procedure at which a defendantʹs presence would be ʹuseless.ʹʺ  Id. at 489.   We 

distinguished the ʺpre‐screeningʺ of jurors, which involved a substantive inquiry 

into the jurorsʹ qualifications, from the purely ʺadministrative impanelment 

processʺ in cases like United States v. Greer, where prospective jurors were 

questioned, outside the presence of the defendant, on logistical matters such as 

personal hardship in serving.  Id. at 490 (citing Greer, 285 F.3d 158, 167‐68 (2d Cir. 

2002)).  In Greer, we noted that we had recently ʺreaffirmed that hardship 

questioning is not a part of voir dire ‐‐ and thus not a critical stage of the trial 

during which the parties and counsel must be present.ʺ  285 F.3d at 168; see also 

Gomez v. United States, 490 U.S. 858, 874 (1989) (distinguishing an ʺadministrative 




                                         ‐ 30 ‐ 
 
[i]mpanelment processʺ from the jurorsʹ ʺfirst introduction to the substantive 

factual and legal issues in a caseʺ during voir dire).   

             In our view, the orientation procedure utilized in the instant case 

was fraught with risk and the potential for problems.  Outside the presence of 

Allen and counsel, the district court engaged in a discussion with prospective 

jurors about substantive legal issues, including the nature of evidence, the 

presumption of innocence, and the duty to deliberate.  The court asked 

prospective jurors about prior jury experience, and prospective jurors asked the 

court about anti‐federal government bias, whether the jury had a role in deciding 

the sentence, and how to deal with ʺstrong feelingsʺ in deliberations.  Allen and 

his counsel surely would have wanted to be present for these exchanges: They 

might have objected to certain questions or comments (e.g., the comment about 

the OJ Simpson case), they could have asked for limiting or curative instructions 

or follow‐up questioning (e.g., with respect to the question about anti‐federal 

government sentiment), and they would have been able to observe the demeanor 

of those prospective jurors who spoke.  All of these matters could have had an 

impact on their exercise of peremptory challenges or provided a basis for a 




                                         ‐ 31 ‐ 
 
challenge for cause.6  Clearly, it would have been preferable for the district court 

to have had the parties present for the orientation or, in the absence of the 

parties, for the district court to have limited itself to plainly logistical and 

administrative issues, leaving substantive discussion for voir dire and the 

preliminary charge after impanelment of the jury.7   

                        Whether this orientation constituted a ʺmaterial stageʺ of the trial at 

which Allen had a constitutional right to be present is a close question.  The 

orientation was somewhere in between the ʺadministrative impanelment 

processʺ at issue in Greer, where prospective jurors were asked only about 

logistical matters such as personal hardship, 285 F.3d at 168, and the ʺpre‐

screeningʺ of prospective jurors in Cohen, which involved a substantive inquiry 

into the jurorsʹ qualifications, 290 F.3d at 489‐90.  Here, the district court did 

more than merely inquire about logistical matters, and yet its conversation with 


                                              
                6     See Lewis v. United States, 146 U.S. 370, 373 (1892) (The defendantʹs 
ʺlife or liberty may depend upon the aid which, by his personal presence, he may give 
to counsel and to the court and triers in the selection of jurors.ʺ). 
                7     Many of the instructions given by the district court in the 
orientation are more appropriately given as part of the preliminary instructions at the 
beginning of trial after the jury has been impaneled.  See 1 Leonard B. Sand, et al., 
Modern Federal Jury Instructions, ¶¶ 1.02 (Instructions at Beginning of Trial), 2.01 
(Function of the Court, the Jury, and Counsel) (rev. 2011).  In fact, as Allen notes, the 
transcript of the ʺorientationʺ is actually entitled ʺPreliminary Charge to the Jury Pool.ʺ  
App. at 22. 
                                                 ‐ 32 ‐ 
 
the prospective jurors was less fulsome than the inquiry in Cohen.  We need not 

decide on these facts, however, whether Allen had a right to be present at the 

orientation.  Even assuming he had such a right, we find that he waived it. 

              A defendantʹs right to be present at trial proceedings is subject to 

waiver.  United States v. Gagnon, 470 U.S. 522, 528‐29 (1985) (per curiam) (finding 

waiver where defendant failed to invoke Rule 43 right to be present at an in 

camera conference which he knew was taking place between the judge and a 

juror).  In Gagnon, the Supreme Court held a defendant could waive his right to 

be present at trial by failing to assert that right: 

              If a defendant is entitled under Rule 43 to attend certain 
              ʺstages of the trialʺ which do not take place in open 
              court, the defendant or his counsel must assert that 
              right at the time; they may not claim it for the first time 
              on appeal from a sentence entered on a juryʹs verdict of 
              ʺguilty.ʺ . . .  Respondents knew the District Judge was 
              holding a conference with the juror and with Gagnonʹs 
              attorney, yet neither they nor their attorney made any 
              effort to attend.  Timely invocation of a Rule 43 right 
              could at least have apprised the District Court of the 
              claim, and very likely enabled it to accommodate a 
              meritorious claim in whole or in part. . . .  We hold that 
              failure by a criminal defendant to invoke his right to be 
              present under Federal Rule of Criminal Procedure 43 at 
              a conference which he knows is taking place between 
              the judge and a juror in chambers constitutes a valid 
              waiver of that right. 
               

                                          ‐ 33 ‐ 
 
Id. at 529.   

                 Waiver must be ʺ[k]nowing and [v]oluntary,ʺ but it can be ʺimplied 

from the defendantʹs conduct.ʺ  United States v. Nichols, 56 F.3d 403, 416 (2d Cir. 

1995).  In Cohen, though we held that there was a constitutional right to be 

present during the jury pre‐screening, we ultimately found that because Cohen 

knew of the pre‐screening proceedings ‐‐ despite his claim that he did not know 

he had a right to attend ‐‐ he had impliedly waived his right by virtue of his 

voluntary absence.  290 F.3d at 490‐93.  

                 In this case, the argument for waiver is even more compelling: The 

district court explicitly invited Allen and his counsel to be present for the 

orientation.  ʺYou are welcome to attend jury orientation,ʺ the court told the 

parties.  ʺIt will be the morning of the jury draw.  You do not have to, but I donʹt 

see any reasons why you shouldnʹt be present if you want to.ʺ  S. App. at 8.  The 

district court provided a general description of the session, and Allen was on 

notice that there would be some discussion of the law during the orientation.  In 

fact, after mentioning some of the substantive legal principles that it would be 

discussing during orientation, the district court added that during voir dire, 




                                          ‐ 34 ‐ 
 
jurors often ignore what it has already told them during orientation, ʺ[s]o itʹs 

sometimes helpful to see that.ʺ  Id.  

             Allen contends that he could not have waived his right to be present 

at the orientation because he was not fully informed of the nature of the 

orientation, going so far as to say the district court ʺmischaracterizedʺ the 

session.  Reply Br. 9‐10.  We are not persuaded.  Our cases hold that ʺonly 

minimal knowledge on the part of the accused is required when waiver is 

implied from conduct.ʺ  Nichols, 56 F.3d at 416; accord Cohen, 290 F.3d at 491 

(holding that ʺthe trial courtʹs actions in open court gave Cohen sufficient 

ʹminimalʹ knowledge of the nature and purpose of the pre‐screening procedure 

to conclude that he waived his right to be presentʺ).  The district courtʹs 

description here was sufficient to give Allen ʺminimal knowledgeʺ of the nature 

and purpose of the orientation.   

             Allen and his counsel were apprised of the nature and purpose of 

the orientation, but declined the district courtʹs invitation to attend.  Thus, we  

 

 




                                         ‐ 35 ‐ 
 
hold that, even assuming Allen had a right to be present at the orientation, he 

knowingly and voluntarily waived it.   

                                 CONCLUSION 

            For the foregoing reasons, the judgment of the district court is 

AFFIRMED.  




                                       ‐ 36 ‐